      Case 5:20-cv-00097-RV-MJF Document 16 Filed 06/01/20 Page 1 of 2

                                                                           Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PANAMA CTY DIVISION

FRANKLIN CHRISTOPHER
HIGGINBOTHAM,

             Plaintiff,

v.                                               Case No. 5:20-cv-00097-RV/MJF

MARK INCH and S. HOSSENI,

             Defendants.
                                           /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated May 14, 2020. (ECF No. 12). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (doc. 15), I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
      Case 5:20-cv-00097-RV-MJF Document 16 Filed 06/01/20 Page 2 of 2

                                                                       Page 2 of 2

      2.    This action is DISMISSED without prejudice, pursuant to 28 U.S.C.

§ 1915(A)(b)(1) for maliciousness and abuse of judicial process.

      3.     The clerk of the court shall close the case file.

      DONE AND ORDERED this 1st day of June, 2020.

                                s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




5:20-cv-97-RV/MJF
